EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Takayuki Uno on November 1, 2021.

The application has been amended as follows: 

Claim 8 (Currently amended): The display control system according to claim 1, wherein a second display is mounted on the first vehicle, the camera images the rear right side of the first vehicle to capture the first image and images the rear left side of the first vehicle to capture a third image, the image acquiring unit acquires the first image and the third image from the camera, wherein, in the third image, the second display displays one of a narrow angle image and a wide angle image having an angle of view in the horizontal direction wider than an angle of view of the narrow angle image, the display control unit controls the third image displayed on the second display to switch between the wide angle image and the narrow angle image, and a width length of the third image in the left-right direction is changed depending on a case of displaying the wide angle image or a case of displaying the narrow angle image.

claim 9, wherein a second display is mounted on the  first vehicle, Page 8 of 20Application No.: 16/988,979 the camera images the rear right side of the first vehicle to capture the first image and images the rear left side of the first vehicle to capture a third image, in the image acquiring step, the display control device acquires the first image and the third image from the camera, wherein, in the third image, the second display displays one of a narrow angle image and a wide angle image having an angle of view in the horizontal direction wider than an angle of view of the narrow angle image, in the display control step, the display control device controls the third image displayed on the second display to switch between the wide angle image and the narrow angle image, and a width length of the third image in the left-right direction is changed depending on a case of displaying the wide angle image or a case of displaying the narrow angle image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



November 1 2021